Title: To Thomas Jefferson from William Davies, with Reply, 11 April 1781
From: Davies, William,Jefferson, Thomas
To: Davies, William,Jefferson, Thomas



Sir
War office April 11. 1781.

The inclosed certificate is produced with a view of obtaining the same quantity of powder that was lent. It is now wanting for a privateer just going to sea. I beg your Excellency’s directions whether the money or the powder shall be paid. I have the honor to be, sir, Your Excellency’s most obedt servt.,

William Davies


In Council Apr. 11. 1781.
Mr. Elliott having received this powder, not under the orders of the state, but as a Continental Q. Master, he is to pay for it.


Th: Jefferson

